Citation Nr: 0618772	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  03-06 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD), prior to November 14, 
2005.

2.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD), from November 14, 
2005.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from September 1966 to July 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision of the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA) that continued a previously assigned 30 
percent evaluation for PTSD. Subsequently, the RO, in a 
January 2006 rating decision, increased the evaluation to 50 
percent, effective November 14, 2005.  


FINDINGS OF FACT

1.  Prior to November 14, 2005, the veteran's PTSD was 
manifested by depression, anxiety, auditory hallucinations, 
lack of concentration, nightmares, flashbacks, intrusive 
thoughts, memory loss, sleep impairment, suicidal ideations, 
and lack of anger management, with assigned GAF scores of 35, 
45, 55.

2.  From November 14, 2005, the veteran's PTSD has been 
manifested by depression, anxiety, hallucinations, lack of 
concentration, nightmares, flashbacks, intrusive thoughts, 
sleep impairment, suicidal ideations, and lack of anger 
management, with an assigned GAF score of 41.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 70 percent, but no 
higher, for PTSD, prior to November 14, 2005, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2005).

2.  The criteria for an evaluation of 70 percent, for PTSD, 
from November 14, 2005 have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   The Court in Dingess/Hartman holds that 
the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of July 2004 and December 2004 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence and requested that he submit any 
evidence in his possession that pertains to the claim. 

The above notice did not set forth the relevant diagnostic 
code (DC) for the disability at issue.  However, this is 
found to be harmless error.  Indeed, the February 2003 
statement of the case included such information, and included 
a description of the rating formula for all possible 
schedular ratings under that diagnostic code.  As such, the 
failure to include such notice in the VCAA letters did not 
prejudice the veteran here.  

The July 2004 and December 2004 letters also failed to 
discuss the law pertaining to effective dates.  Nevertheless, 
despite the inadequate notice provided to the veteran on 
these latter two elements, the Board, in granting an 
increased evaluation for the disability at issue, finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision because the AOJ will be responsible for 
addressing any notice defect with respect to the effective 
dates element when effectuating the award.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, private treatment 
records, VA treatment records and examination reports.  
Additionally, the claims file contains the veteran's 
statements in support of his claim.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  Thus, based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.




Legal Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all 
regulations, which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id.; Powell v. West, 13 Vet. App. 31, 34 (1999).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

The provisions of 38 C.F.R. § 4.130, Diagnostic Code (DC) 
9411 (2005) pertain to PTSD.  Under these codes, a 30 percent 
disability rating is in order when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is assigned under DC 9411 when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating for PTSD is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near- continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships. 

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. 

According to DSM-IV, a GAF score of 71 to 80 indicates the 
examinee has, if at all, symptoms that are transient or 
expectable reactions to psychosocial stressors but no more 
than slight impairment in social, occupational or school 
functioning.  A GAF score of 61 to 70 indicates the examinee 
has some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functions 
pretty well with some meaningful interpersonal relationships.  
A GAF score of 51 to 60 indicates the examinee has moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 41 to 50 indicates the 
examinee has serious symptoms or a serious impairment in 
social, occupational, or school functioning.  A GAF score of 
31 to 40 indicates the examinee has some impairment in 
reality testing or communication or major impairment in 
several areas, such as work or school.  A GAF score of 21 to 
30 indicates that the examinee's behavior is considerably 
influenced by delusions or hallucinations, has serious 
impairment in communication or judgment, or is unable to 
function in almost all areas of life.  See Quick Reference to 
the Diagnostic Criteria from DSM-IV, 46-47 (1994).

Legal Analysis

At the outset, the Board notes that the veteran filed his 
claim for an increased evaluation for his service-connected 
PTSD, on October 20, 2000.  Therefore, the rating period for 
consideration on appeal begins October 20, 1999, one year 
prior to the date of receipt of the claim.  38 C.F.R. 
§ 3.400(o)(2).  The Board observes that during the pendency 
of the appeal, the RO, in January 2006, increased the 
veteran's evaluation from 30 percent disabling to 50 percent 
disabling, effective November 14, 2005.  Therefore, the 
analysis below will take into account both periods on appeal.  

1.  Prior to November 14, 2005

The veteran is currently assigned an evaluation of 30 percent 
for his PTSD for the period prior to November 14, 2005.  

The record establishes that between January 2000 and June 
2003, the veteran sought frequent treatment for his 
psychiatric impairment.  During this time, the veteran, who 
was reportedly appropriately groomed and dressed and was 
oriented to person, place and time, complained of 
experiencing constant depression, anxiety, and anger.  He 
also reported that he experienced sleep impairment (sleeping 
between three to four hours per night), nightmares, 
irritability, difficulty concentrating, decreased memory, and 
intrusive thoughts.  The veteran additionally stated that he 
experienced panic attacks two to three times per week, 
olfactory hallucinations (the smell of burning bodies), and 
had suicidal thoughts, but no plan.  The record also reflects 
that the veteran experienced abnormal weight loss due to the 
lack of appetite and had to visit a nutritionist, had 
problematic relationships, was unable to develop a 
relationship with a female partner, was socially isolated, 
and lacked self control and coping skills.  The veteran also 
reported that he had anger management problems at work in his 
pizza business and struggled daily for self control.  In a 
February 2002 treatment record, the veteran indicated that he 
was involved in an argument with an employee, which ended in 
a wrestling match that he had initiated by shoving the 
employee.  Although an examiner reported that the veteran 
suffered from anhedonia, the veteran reported that he enjoyed 
babysitting his grandchildren three to four days a week, had 
weekly contact with his mother, and daily contact with his 
brother who lived near him.  During this time, examiners 
assigned the veteran's psychiatric symptomology GAF scores of 
35 and 45. 

The veteran was also evaluated on VA examination in January 
2003.  He complained of experiencing depression, insomnia, 
concentration, lack or appetite, lack of interest and energy, 
anxiety, loss of appetite that had resulted in a 40 lbs 
weight loss, and panic attacks that occurred three to four 
times a week, that were associated with tachycardia, 
tightness in his chest, a choking feeling, shortness of 
breath, and pain in his arm.  The veteran also indicated that 
he had periodic passive thoughts about death and had a plan 
to shoot himself if he ever had a suicidal intent, but did 
not have any intention of carrying through such a plan at any 
time in the near future.  Additionally, the veteran reported 
that he experienced intrusive thoughts on a daily basis, 
nightmares and flashbacks, a restricted range of affect, 
sleep impairment, irritability, outbursts of anger, 
difficulty concentrating, hypervigilence, and an exaggerated 
startle response.  He further noted that his outbursts of 
anger had led to difficulties with both family conflict and 
employees.  According to the veteran, the turnover at his 
restaurant was quite high at 120 employees in two years and 
that because of his irritability, anger and demanding nature 
even his mother, who was working for him, walked out.  He 
also reported that his difficulty with anger management has 
caused him to lose his cool and yell at employees for 
incompetence or for lack of commitment and that on two 
occasions he had actually "thrown punches to employees."

The veteran also reported that he had not had a long-term 
relationship since his divorce in 1978 and that although he 
had dated over 100 women, his longest relationship lasted six 
weeks and that he had not had a date in the last three years.  
The veteran further indicated that he preferred to spend most 
of his time alone and that he had rare social interactions 
(once a year or once within several years) with high school 
friends.  According to the veteran, his only other social 
interactions outside of work occurred with his family, but 
that he was avoidant of family members and had not 
participated in family holidays or family celebrations.  The 
veteran also indicated that although he lived alone in his 
house, he chose to live in the attic because it was safer, as 
it had only one mode of entry.  He indicated that he had 
bought a commercial unit so that he could cook in the attic, 
that he only left the attic to use the bathroom, and that he 
had a deck built outside of the attic so that he was able to 
walk onto the deck and check the perimeter.

On mental status examination, the examiner reported that the 
veteran appeared quite thin, was neatly dressed, well-
groomed, and pleasant and cooperative.  He also had good eye 
contact, his speech was of regular rate and rhythm, relevant 
and coherent and non pressure, there were no gross abnormal 
movements.  His intelligence and fund of knowledge appeared 
to be above average based on the content of the conversation.  
The veteran was alert and oriented to person, place, and time 
and his recent and remote memory was intact.  His mood was 
anxious and depressed and his affect was mood-congruent with 
full range.  The veteran did not endorse auditory or visual 
hallucinations or paranoia.  There was no evidence of any 
formal thought disorder and his thought processes were goal-
directed.  His insight and judgment appeared to be intact.  

The examiner assigned the veteran a GAF score of 55.  
However, she also indicated that the veteran had serious 
symptoms including serious impairments in social and 
occupational functioning.  She also indicated that it was 
likely that if he were not employed in a family business that 
he would be unable to maintain employment due to his 
symptoms.

Accordingly, the Board finds that, in view of the foregoing, 
the clinical findings of record, particularly the constant 
depression, severe anxiety, chronic suicidal ideations, 
inability to manage his anger, and inability to establish or 
maintain favorable social or work relationships, and the 
assigned GAF scores of between 35 and 55 demonstrate that the 
veteran's symptomology reflects serious occupational and 
social impairment and more nearly approximate the criteria 
required for a 70 percent evaluation.  

The Board notes that the veteran's current disability does 
not warrant an evaluation greater than 70 percent for this 
time period as it does not more nearly approximate the 
criteria required under Diagnostic Code 9411 for the next 
higher, 100 percent, evaluation.  As noted above, the record 
reflects that the veteran was alert, oriented to person, 
place, and time, appropriately groomed and dressed, had 
intact remote and recent memory, did not have any formal 
thought disorder, had goal-oriented thought processes, and 
insight and judgment that appeared to be intact.  While the 
record demonstrates that he did experience olfactory 
hallucinations and had suicidal ideations, there is no 
evidence that he was unable to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
experienced persistent delusions or hallucinations, or was in 
persistent danger of hurting himself or others (he 
consistently reported that he had no intent on carrying out 
his suicidal thoughts).  Therefore, the Board concludes that 
the veteran's disability picture does not more closely 
approximate the criteria for a 100 percent rating prior to 
November 14, 2005.

Therefore, resolving all reasonable doubt in the veteran's 
favor, the Board concludes that the competent evidence of 
record supports an increased rating of 70 percent, but no 
higher, prior to November 14, 2005.

2.  From November 14, 2005

For the period from November 14, 2005, the RO has assigned a 
50 percent evaluation.  

The Board finds that symptoms commensurate with the criteria 
for a 70 percent rating are shown by the record.  In this 
regard, the record reflects that the veteran underwent a VA 
examination in November 2005.  He complained of experiencing 
depression, daily intrusive thoughts, outbursts of anger, 
sleep impairment,  difficulty concentrating, nightmares that 
occur in clusters, symptoms of avoidance (such as diminished 
interest or participation in significant activities), 
detachment or estrangement from others (including limited 
contact with family and no contact with friends), and having 
a restricted range of effect.  The veteran also reported 
persistently experiencing thoughts of death and has current 
thoughts of suicide (shooting himself with a gun), although 
he did not have any current access to guns.  He denied any 
history of actual suicide attempts or current intent to kill 
himself, but described worsening hopelessness in the last few 
years.  He also indicated that he experienced panic attacks 
three times per week.  The veteran also reported continued 
difficulty getting along with coworkers and customers at his 
pizza shop.  He approximated that he had had "over 200 
employees in four and a half years," with the longest time 
an employee had worked for him being a year and a half.  He 
further reported that he had gotten into additional 
altercations with his staff, with the last one occurring one 
year prior, and that many customers had told him that they 
would not return to the restaurant because he was rude. 

On mental status examination, the veteran presented with fair 
to poor hygiene and his clothes were dirty and his hair was 
unkempt.  He displayed a constricted range of affect, with 
his mood generally agitated or depressed.  He denied 
homicidal ideation, but reported experiencing persistent 
thoughts of death and less frequent thoughts of suicide.  He 
also indicated that he had experienced panic attacks multiple 
times a week.  The veteran was also oriented to time, place, 
and person, displayed good memory for past and current 
details of his life, had goal oriented thought processes, and 
had no signs of delusional or paranoid belief systems.

The examiner indicated that he assigned the veteran a GAF 
score of 41 because the veteran reported both the presence of 
suicidal ideation and having no friends.  According to the 
examiner, a GAF score in the range of 31 to 40 was not 
considered because the veteran did not display impairment in 
reality testing or communications and he had been employed 
for a number of years.  

Accordingly, the Board finds that, in view of the foregoing, 
the clinical findings of record, particularly the depression, 
severe anxiety, chronic suicidal ideations, fair to poor 
hygiene, inability to manage his anger, and inability to 
establish or maintain favorable social or work relationships, 
and the assigned GAF score of 41 demonstrates that the 
veteran's symptomology reflects serious occupational and 
social impairment and more nearly approximate the criteria 
required for a 70 percent evaluation.  

The Board notes that the veteran's current disability does 
not warrant an evaluation greater than 70 percent for this 
time period as it does not more nearly approximate the 
criteria required under Diagnostic Code 9411 for the next 
higher evaluation.  As noted above, the record reflects that 
the veteran was alert, oriented to person, place, and time, 
had good memory, did not have any formal thought disorder, 
had goal-oriented thought processes, and insight and judgment 
that appeared to be intact.  While the record demonstrates 
that he had suicidal ideations, there is no evidence that he 
was unable to perform activities of daily living, experienced 
persistent delusions or hallucinations, or was in persistent 
danger of hurting himself or others.

Therefore, the Board concludes that the veteran's disability 
picture does not more closely approximate the criteria for a 
100 percent rating prior to November 14, 2005.  Therefore, 
resolving all reasonable doubt in the veteran's favor, the 
Board concludes that the competent evidence of record 
supports an increased rating of 70 percent, but no higher, 
from November 14, 2005.

Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  38 C.F.R. § 3.321 (2005).


ORDER

Entitlement to an evaluation of 70 percent, but no higher, 
for service-connected post traumatic stress disorder (PTSD), 
prior to November 14, 2005, is granted, subject to the 
applicable law governing the award of monetary benefits.

Entitlement to an evaluation of 70 percent, but no higher, 
for service-connected post traumatic stress disorder (PTSD), 
from November 14, 2005, is granted, subject to the applicable 
law governing the award of monetary benefits.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


